Citation Nr: 0826513	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  03-30 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to effective date earlier than June 23, 1999, for 
the award of a 60 percent disability evaluation for a chronic 
muscular strain of the lower back with degenerative joint 
disease at L4-5 and a disc bulge at L5-S1.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to April 
1989.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Portland, Oregon that denied the benefit sought on appeal.  


FINDING OF FACT

No communication received prior to June 23, 1999, may be 
interpreted as an informal claim of entitlement to an 
increased rating for a chronic muscular strain of the lower 
back with degenerative joint disease at L4-5 and a disc bulge 
at L5-S1.


CONCLUSION OF LAW

The criteria for an effective date prior to June 23, 1999, 
for the award of a 60 percent rating for a chronic muscular 
strain of the lower back with degenerative joint disease at 
L4-5 and a disc bulge at L5-S1 have not been met.  
38 U.S.C.A.  § 5110, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was awarded service connection for his back 
disability and assigned a noncompensable evaluation in 
October 1990.  He was sent notice of this rating decision 
that same month, did not appeal, and the decision became 
final.  The Board notes the veteran's arguments that he filed 
a timely notice of disagreement with the October 1990 rating 
decision with the Josephine County Veterans Service Office.  
However, a close review of the claims file does not reveal 
this document, or any indication of VA's receipt of this 
document.  The Josephine County Veterans Service Office was 
contacted and in a July 2003 letter to the veteran, they 
indicated that they do not have a copy of any such notice of 
disagreement.  Nor has the veteran produced a copy of this 
document.  It is ultimately the veteran's responsibility to 
pursue his appeal, and while it would be unfortunate if the 
Josephine County Veterans Service Office lost or misplaced 
the document, the record does not indicate the existence of 
this notice of disagreement.  Accordingly, the October 1990 
decision is final.

On June 28, 2000 the veteran submitted a claim for service 
connection for a variety of conditions, which also included 
mention of the veteran's back disability.  The RO liberally 
construed this as a claim for an increased rating for the 
veteran's back condition.  In a May 2001 rating decision the 
RO increased the veteran's rating to 40 percent, and assigned 
an effective date of June 30, 2000.  The veteran disagreed 
with this effective date and argued that the effective date 
should go back to 1989, when he filed his original claim for 
service connection.  The rating assigned and effective date 
were continued in a March 2002 rating decision.  In a July 
2002 rating decision the rating was increased to 60 percent, 
and the effective date was changed to June 23, 1999, based on 
a VA treatment record of that date.  Accordingly, the issue 
at bar is whether the veteran is entitled to an effective 
date earlier than June 23, 1999 for the 60 percent rating 
assigned for his back disability.  

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date 
shall not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(o)(1) (2006).  An exception to this rule applies where 
evidence demonstrates a factually ascertainable increase in 
disability during the one-year period preceding the date of 
receipt of a claim for increased compensation. In that 
situation, the law provides that the effective date of the 
award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2) (West 2002);38 C.F.R. § 3.400(o)(2) 
(2006); Harper v. Brown, 10 Vet. App. 125 (1997).  In all 
other cases, the effective date will be the "date of receipt 
of claim or date entitlement arose, whichever is later."  38 
C.F.R. § 3.400(o)(1) (2006); VAOPGCPREC 12-98 (Sept. 23, 
1998), 63 Fed. Reg. 56, 703 (Oct. 22, 1998).  Therefore, 
three possible dates may be assigned depending on the facts 
of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.

In determining an appropriate effective date for an increased 
evaluation, VA must make two essential determinations. It 
must determine (1) when a claim for an increased rating was 
received and (2) when a factually ascertainable increase in 
disability occurred so as to warrant entitlement to an 
increased evaluation. See 38 C.F.R. §§ 3.155, 3.400(o)(2) 
(2006).

In the present case, the veteran has already been assigned 
the earliest possible effective date for his claim.  The July 
2002 rating decision assigned a date of June 23, 1999, which 
is actually just over one year prior to the date the veteran 
filed his claim for an increased rating.  Thus, it would be a 
useless act to determine whether a factually ascertainable 
increase in the veteran's disability occurred within one year 
of the date of his claim as he is already receiving benefits 
from that date.  Even construing the June 23, 1999 VA 
treatment record as the date of claim itself, which the RO 
appears to have done, there is no evidence dated from within 
one year of this demonstrating a factually ascertainable 
increase in the veteran's back disability.  There is little 
medical evidence dated prior to this, and it predominantly 
consists of complaints of headaches, depression, and very 
general complaints of back pain that provide insufficient 
medical information for rating purposes.
The only remaining route possible for an earlier effective 
date would be evidence of record received prior to June 23, 
1999, that could serve as an informal claim for an increased 
rating for the veteran's back condition.  In this regard, it 
is noted that any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155 
(2005).  Under 38 C.F.R. § 3.157, a report of examination or 
hospitalization will also be accepted as an informal claim 
for benefits.  In the present case, however, a careful review 
of the record reveals no evidence that constitutes such an 
informal claim for an increased rating.  

In sum, based upon the criteria for the assignment of an 
effective date of an increased rating, the veteran's 
increased rating cannot be effective prior to June 23, 1999.  
No earlier submissions or medical evidence may be construed 
as an informal claim of entitlement to an increased rating.  
The Board concludes that the proper effective date of the 60 
percent rating for a chronic lower muscular strain of the 
lower back with degenerative joint disease at L4-5 and a disc 
bulge at L5-S1 is June 23, 1999.

Notice and Assistance

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
April 2008 and May 2006 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  In addition, the letter specifically 
informed the veteran that he should submit any additional 
evidence that he had in his possession.  The VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claim.  However, after he was 
provided the letter he was given a full opportunity to submit 
evidence, and his claim was subsequently readjudicated.  He 
has not claimed any prejudice as a result of the timing of 
the letter, and the Board finds no basis to conclude that any 
prejudice occurred.  Any notice defect in this case was 
harmless error.  The content of the notice fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After VA provided this notice, the veteran 
communicated on multiple occasions with VA, without informing 
it of pertinent evidence.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, the 
Board concludes that the appeal may be adjudicated without a 
remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
post service treatment records have been obtained.  He was 
afforded the opportunity for a hearing and failed to appear 
in April 2008.  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  


ORDER

An effective date earlier than June 23, 1999, for the award 
of a 60 percent disability evaluation for a chronic muscular 
strain of the lower back with degenerative joint disease at 
L4-5 and a disc bulge at L5-S1 is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


